 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                                 UNITED STATES DISTRICT COURT

14                                EASTERN DISTRICT OF CALIFORNIA

15
     DIONNE SMITH-DOWNS, et al.,                      )   Case No.: 2:10-cv-02495 CKD
16                                                    )
                                      Plaintiff,      )   STIPULATION FOR DISMISSAL OF
17                                                    )   ENTIRE ACTION WITH PREJUDICE
                            vs.                       )   AND ORDER
18
                                                      )
19   POLICE OFFICER ERIC AZARVAND;                    )
     POLICE OFFICER GREGORY DUNN                      )
20                                                    )
21                                    Defendants.     )
                                                      )
22
            IT IS HEREBY STIPULATED and agreed by and between Plaintiffs DIONNE SMITH-
23
     DOWNS and JAMES RIVERA, SR. by and through their attorneys of record, that this action be
24
     dismissed in its entirety with prejudice, pursuant to Fed.R.Civ.P. 41(a).
25
            IT IS FURTHER STIPULATED that each party is to bear their own fees and costs,
26
     including all attorneys’ fees.
27
            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
28

                                                -1-
               STIPULATION FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE AND ORDER
 1
       Dated: March 3, 2020                      ANGELO, KILDAY & KILDUFF, LLP
 2
 3                                                      /s/ Bruce A. Kilday
                                                 By:________________________________
 4                                                  BRUCE A. KILDAY
                                                    DERICK E. KONZ
 5
                                                    Attorneys for Defendants
 6                                                  OFFICER ERIC AZARVAND and
                                                    OFFICER GREGORY DUNN
 7
 8
 9     Dated: March 3, 2020                      LAW OFFICES OF JOHN BURRIS
10
                                                 /s/ Ben Nisenbaum (as authorized on 2/28/20)
11
                                                 By:_________________________________
12                                                  BEN NISENBAUM
13                                                  Attorneys for Plaintiffs

14
15
16
                                           ORDER
17
     IT IS SO ORDERED.
18
19
     Dated: March 3, 2020
20
                                               _____________________________________
21                                             CAROLYN K. DELANEY
                                               UNITED STATES MAGISTRATE JUDGE
22
23
     16.2495
24
25
26
27
28

                                                -2-
               STIPULATION FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE AND ORDER
